G.A. Johnston was convicted of a violation of the prohibition law and was on the 26th day of January, 1911, sentenced to be confined for a period of 30 days in the county jail and to pay a fine of fifty dollars. In the second case, on a conviction for a similar offense he was on the 11th day of May, 1911, sentenced to be confined for a period of 30 days in the county jail and pay a fine of fifty dollars. From these judgments appeals were perfected. The assignments of error on the appeals are without merit. The judgments of the county court of Coal county are therefore affirmed and the causes remanded thereto with direction to enforce the judgments therein.